In the

    United States Court of Appeals
                 For the Seventh Circuit

No. 11-3572

SATKAR HOSPITALITY, INC.,
SHARAD DANI, and HARISH DANI,
                                                 Plaintiffs-Appellants,

                                   v.

FOX TELEVISION HOLDINGS, et al.,
                                                Defendants-Appellees.


            Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 10 C 6682 — Matthew Kennelly, Judge.



    ARGUED JUNE 4, 2013 — DECIDED SEPTEMBER 10, 2014



   Before FLAUM, SYKES, and HAMILTON, Circuit Judges.
   SYKES, Circuit Judge. Sharad Dani and his son Harish Dani
own and operate a hotel in Schaumburg, Illinois, through their
company Satkar Hospitality, Inc. In this suit they allege that a
political blog and a local television station defamed them by
reporting a possible link between their political donations and
2                                                   No. 11-3572

a successful property-tax appeal. The Danis and their company
were among those mentioned in blog posts and a television
news report as having made a large donation to a local
politician and later won a property-tax appeal. In response to
this reporting, the Cook County Board of Review revoked
Satkar’s property-tax reduction and opened an inquiry into the
allegations.
    Satkar and the Danis (collectively, “Satkar”) sued the
Board, its members and staff, the blog, the television station,
and several reporters, asserting claims under 42 U.S.C. § 1983
for violation of their constitutional rights and state-law claims
for defamation and false light. The district court dismissed the
§ 1983 claims against the Board and the public officials, and we
affirmed that decision in an earlier opinion. See Capra v. Cook
Cnty. Bd. of Review, 733 F.3d 705 (7th Cir. 2013).
     In a separate order, the district court also dismissed the
state-law claims against the media defendants, applying the
Illinois Anti-SLAPP statute. Because the § 1983 claims were
then still pending, the judge entered final judgment under
Rule 54(b) of the Federal Rules of Civil Procedure to permit a
separate appeal of the SLAPP issue. A week later, with the
appellate clock already ticking, the judge orally invited Satkar
to ask for a Rule 54(b) judgment on the SLAPP dismissal,
apparently forgetting that he had already entered final
judgment. Satkar did nothing to correct the court’s misappre-
hension; it did not seek clarification, remind the judge that
judgment was already entered, or file a notice of appeal.
Instead, after the deadline to appeal expired, Satkar moved for
an extension of time, claiming that the judge’s comment
No. 11-3572                                                   3

created confusion. The judge accepted this explanation and
granted the extension, apparently relying on the defunct
“unique circumstances” doctrine. This appeal followed.
    The Supreme Court has disavowed the unique-
circumstances doctrine, and Satkar has not otherwise demon-
strated excusable neglect for missing the appeal deadline. The
appeal is untimely and must be dismissed for lack of appellate
jurisdiction.


                        I. Background
    The case was dismissed on the pleadings, so we take the
following facts from Satkar’s complaint, accepting them as
true. Satkar owns and operates a Wingate by Wyndham hotel
in Schaumburg. In 2007 Satkar appealed its property-tax
assessment to the Cook County Board of Review, which has
jurisdiction over appeals of property-tax assessments rendered
by the Cook County Assessor’s Office. The appeal was success-
ful. The Board lowered the valuation of the hotel, saving Satkar
more than $40,000 in property taxes.
   Two years later, allegations surfaced that Illinois State
Representative Paul Froehlich was engineering successful
Board appeals for his constituents in return for large campaign
contributions. The Illinois Review, a conservative blog, and the
Chicago Fox TV affiliate WFLD ran stories identifying Satkar
as one of these constituents. They reported that Satkar gave
Froehlich free hotel rooms for his campaign workers and later
won its tax appeal. The reports were sourced to a disgruntled
former employee of Representative Froehlich. Although the
4                                                   No. 11-3572

blog and television reports did not use the word “bribery,” the
implication was clear enough. Satkar denies any involvement
in the alleged bribery scheme.
    The Board of Review responded to the media reports by
requiring Satkar to appear and answer questions regarding its
relationship with Froehlich. The Board specifically invited
WFLD to this closed-door hearing and proceeded to “pander”
to the Fox affiliate. The Board then “arbitrarily rescinded” its
earlier decision to reduce Satkar’s property appraisal, which
increased Satkar’s property-tax assessments for tax years
2007–2009. Moreover, as a result of the reports on the Illinois
Review blog and WFLD television, Satkar suffered reputational
damage and lost business. Finally, the Board initiated an
internal review of the pay-for-play allegations, and the State’s
Attorney opened an investigation.
    Satkar filed suit in federal court against the Board of
Review, its members and staff, the Illinois Review, WFLD, and
several reporters and producers employed by the media
defendants, asserting claims under § 1983 against the public
defendants and state-law claims for defamation and false light
against the media defendants. This appeal involves only the
claims against the media defendants. As we’ve noted, the
§ 1983 claims were resolved in our earlier opinion in Capra v.
Cook County Board of Review, 733 F.3d 705. In a nutshell, we
affirmed the district court’s dismissal of the claims against the
Board of Review and the public officials, although we adjusted
the judgment in certain respects to reflect that the dismissal
was without prejudice. See id. at 718.
No. 11-3572                                                     5

     Central to Satkar’s case against the media defendants is the
Illinois Citizens’ Participation Act, or “Anti-SLAPP Act,”
735 ILL. COMP. STAT. 110, a law aimed at curbing so-called
“Strategic Lawsuits Against Public Participation,” id. § 110/5.
SLAPPs are lawsuits deployed to deter citizens from exercising
their political rights by burdening them with expensive
litigation. The point of a strategic lawsuit is not necessarily to
win it, but rather to impose litigation costs. Under the normal
rules of civil procedure, even a meritless lawsuit can survive to
the summary-judgment stage, requiring expensive discovery
and motion practice. The point of anti-SLAPP laws is to allow
defendants in strategic lawsuits to win early dismissal before
substantial litigation costs are incurred.
   More specifically, the Illinois Anti-SLAPP Act applies to
       any motion to dispose of a claim in a judicial
       proceeding on the grounds that the claim is
       based on, relates to, or is in response to any act
       or acts of the moving party in furtherance of the
       moving party’s rights of petition, speech, associ-
       ation, or to otherwise participate in government.
Id. § 110/15. The Act extends immunity to “[a]cts in furtherance
of” these rights, “regardless of intent or purpose, except when
not genuinely aimed at procuring favorable government
action, result, or outcome.” Id. Claims to which the Act applies
must be dismissed unless the plaintiff produces “clear and
convincing evidence that the acts of the moving party are not
immunized from, or are not in furtherance of acts immunized
from, liability by this Act.” Id. § 110/20(c).
6                                                     No. 11-3572

   The media defendants moved to dismiss Satkar’s complaint
under Rule 12(b)(6), invoking the immunity provided by the
Act. The district court denied the Rule 12(b)(6) motion but
indicated that the defendants could reassert their Anti-SLAPP
Act defense in a procedurally proper post-answer motion.
They answered and moved for judgment on the pleadings
under Rule 12(c).
    By written decision dated September 21, 2011, the court
granted the motion. The judge first rejected Satkar’s constitu-
tional challenges to the Act, holding that the void-for-vague-
ness doctrine does not apply in this context and the Act does
not violate the right to privacy or the right to access the courts.
The judge then held that the Act barred Satkar’s claims against
the Illinois Review and WFLD defendants. The defamation and
false-light claims, the judge reasoned, were based on the media
defendants’ news reports, which were directed at the public
and addressed the subject of political corruption, a matter of
public concern. As such, the defendants’ actions were in
furtherance of their right to free speech and enjoyed immunity
under the Act. Finally, Satkar had not shown that the conduct
of the media defendants was not genuinely aimed at procuring
favorable government action, which might have taken the
claims outside the immunity provided by the Act.
   The judge thus dismissed all claims against the media
defendants with prejudice and awarded attorney’s fees as
provided in the Act. Although the § 1983 claims against the
Board and the public officials were still pending, the judge
found no just reason for delay and directed the clerk to enter
judgment for the media defendants under Rule 54(b). That
No. 11-3572                                                     7

same day—September 21, 2011—the court entered final
judgment in favor of the Illinois Review, WFLD, and their
reporters and producers. The judge’s Rule 54(b) findings and
entry of judgment are clearly reflected in the case docket, in the
judge’s written orders, and in a written Rule 54(b) final
judgment.
    This action started the appeal time clock. Satkar’s deadline
to file a notice of appeal was October 21, 2011—30 days after
the entry of judgment. See FED. R. APP. P. 4(a)(1)(A). At a status
hearing on September 27, however, the judge asked the parties
“whether anybody is going to ask me for a 54(b) finding” on
the Anti-SLAPP Act issue, apparently forgetting that he had
already made a Rule 54(b) finding and entered final judgment
for the media defendants. The judge signaled that he “would
probably give” the parties a Rule 54(b) finding, but told them
not to “wait too long” to ask for it. Satkar did not remind the
judge that he had already entered a Rule 54(b) judgment. The
judge then scheduled the next status conference for
November 3 for the purpose of setting a schedule for the § 1983
claims against the Board and the public officials.
    The October 21 appeal deadline came and went. Satkar did
not file a notice of appeal, request clarification, or take the
judge up on his oral invitation to request a Rule 54(b) finding,
which was unnecessary in any event because judgment had
already been entered. Instead, on November 4—two weeks
after the October 21 appeal deadline expired and five weeks
after the judge’s mistaken comment on September 27—Satkar
moved for an extension of time to appeal. The motion asked
“that the decision of September 21, 2011[,] be modified to allow
8                                                     No. 11-3572

Plaintiffs to file a proper and timely Notice of Appeal.” Satkar
acknowledged that “[t]he Order of September 21, 2011, …
already contained the 54(b) language,” but explained that it
had “understood the [c]ourt’s instruction on September 27,
2011[,] as in variance of the Order on September 21, 2011.” The
media defendants responded that Satkar had not established
excusable neglect for missing the October 21 deadline to
appeal.
    At a hearing on November 9, 2011, the judge granted
Satkar’s motion to extend the appeal time. The judge acknowl-
edged that he might have “created some level of confusion” on
September 27 when he told the parties that he would probably
issue a 54(b) finding if they asked for one. He “evidently
forgot” that he had already issued that finding and entered
final judgment. The judge reasoned:
       [T]here’s authority, and I couldn’t put my hands
       on it, but there is authority in a slightly different
       context that when a district judge … misleads a
       party into thinking that they don’t need to do
       something or they do need to do something, sort
       of from an equitable standpoint, people are sort
       of allowed to rely on what judges say, I guess.
       And I think this is an appropriate case for that.
The judge also said that there hadn’t been “an extraordinarily
long amount of delay here.” The judge gave Satkar 24 hours to
file a notice of appeal. Satkar filed its notice of appeal that same
day.
No. 11-3572                                                           9

                           II. Discussion
    “[T]he timely filing of a notice of appeal in a civil case is a
jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214
(2007); see also Fairley v. Andrews, 578 F.3d 518, 521 (7th Cir.
2009) (citing 28 U.S.C. § 1291) (explaining that appellate
jurisdiction requires “a final judgment and a timely notice of
appeal”); Reinsurance Co. of Am. v. Administratia Asigurarilor de
Stat (Admin. of State Ins.), 808 F.2d 1249, 1251 (7th Cir. 1987)
(“The timely filing of a notice of appeal is, of course, manda-
tory and jurisdictional.”). To be timely, a notice of appeal must
be filed within 30 days after a final judgment is entered.
28 U.S.C. § 2107; FED. R. APP. P. 4(a)(1)(A). This includes appeal
from a final judgment entered on “one or more, but fewer than
all, claims or parties” pursuant to a Rule 54(b) finding that
there is “no just reason for delay.” FED. R. CIV. P. 54(b).
    A district court may grant a motion for extension of the
time to appeal if the moving party “shows excusable neglect.”
FED. R. APP. P. 4(a)(5).1 While Rule 4(a)(5) “does not define
what constitutes excusable neglect,” the term “was intended to
be narrowly construed.” Reinsurance Co. of Am., 808 F.2d at
1251. A motion to extend the time to appeal must be filed “no
later than 30 days” after the expiration of the deadline set by
Rule 4(a). FED. R. APP. P. 4(a)(5)(A)(i). We review the district
court’s order granting an extension of time for abuse of
discretion. Reinsurance Co. of Am., 808 F.2d at 1251.



1
 The rule also allows for extensions upon a showing of “good cause,” but
Satkar does not invoke that ground here so we do not consider it.
10                                                  No. 11-3572

    The excusable-neglect standard is a strict one; “few circum-
stances will ordinarily qualify.” Id. The excusable-neglect
standard “refers to the missing of a deadline as a result of such
things as misrepresentations by judicial officers, lost mail, and
plausible misinterpretations of ambiguous rules.” Prizevoits v.
Ind. Bell Tel. Co., 76 F.3d 132, 133–34 (7th Cir. 1996). The
excusable-neglect standard “can never be met by a showing of
inability or refusal to read and comprehend the plain language
of the federal rules.” Id. at 133 (quoting In re Cosmopolitan
Aviation Corp., 763 F.2d 507, 515 (2d Cir. 1985)). The standard
is equitable,
       taking into consideration relevant circumstances,
       including (1) the danger of prejudice to the
       non-moving party; (2) the length of the delay
       and its impact on judicial proceedings; (3) the
       reason for the delay (i.e., whether it was within
       the reasonable control of the movant); and
       (4) whether the movant acted in good faith.
Sherman v. Quinn, 668 F.3d 421, 425 (7th Cir. 2012) (quoting
McCarty v. Astrue, 528 F.3d 541, 544 (7th Cir. 2008)).
    The first and second factors—the length of delay and
prejudice to the opposing party—do little analytical work in
this context and thus are rarely dispositive. The time limit for
requesting an extension is quite short—not later than 30 days
after the deadline expires—so there will never be a long delay,
and the short time frame keeps the risk of prejudice low. Id. at
426; Prizevoits, 76 F.3d at 134. We have explained that “[t]he
word ‘excusable’ would be read out of the rule if inexcusable
neglect were transmuted into excusable neglect by a mere
No. 11-3572                                                   11

absence of harm.” Prizevoits, 76 F.3d at 134. Here, the district
court’s conclusion that Satkar’s delay was not “an extraordi-
narily long amount of time” is not a sufficient justification for
an extension.
   Most important is the reason for the delay. To establish
excusable neglect, the moving party must demonstrate genuine
ambiguity or confusion about the scope or application of the
rules or some other good reason for missing the deadline, in
addition to whatever lack of prejudice and absence of delay he
can show. See id. Satkar did not do that here.
    Satkar does not dispute that it knew the court had entered
a final, appealable judgment on September 21. Its case for
excusable neglect turns entirely on the judge’s comments on
September 27. The judge was clearly sympathetic, saying that
he might have “created some level of confusion,” and “from an
equitable standpoint,” Satkar was “sort of allowed to rely on”
what the court said. The judge’s willingness to take the blame
doesn’t justify extending the time to appeal. First, and most
importantly, the law doesn’t allow the court’s misstatement to
serve as a basis on which to extend the appeal deadline.
Second, the record reflects that Satkar did not in fact rely on
what the judge said at the September 27 hearing.
   Although the judge couldn’t put his finger on the equitable
doctrine he was applying, his reasoning makes it clear that he
was referring to the defunct unique-circumstances doctrine,
which formerly operated as “[a]n apparent exception to th[e]
otherwise strict application of the 30-day appeal period.”
Reinsurance Co. of Am., 808 F.2d at 1252. The doctrine was based
on a sort of estoppel theory:
12                                                    No. 11-3572

       [A] petitioner’s justifiable and ultimately detri-
       mental reliance on a district court ruling granting
       the petitioner an extension of time in which to
       appeal amount[s] to “unique circumstances”
       when the court of appeals later reversed the
       district court, leaving petitioner without recourse
       to either the expired 30–day time period or the
       extension of time the district court had granted.
Id.
     More generally, “unique circumstances” for an extension of
time would be found to exist “where a party has performed an
act which, if properly done, would postpone the deadline for
filing his appeal and has received specific assurance by a
judicial officer that this act has been properly done.” Osterneck
v. Ernst & Whinney, 489 U.S. 169, 179 (1989); see also Thompson
v. INS, 375 U.S. 384, 398–99 (1964) (per curiam) (finding that an
assurance by the district court that a posttrial motion had been
timely and thus extended the time for appeal was a “unique
circumstance” allowing appeal to be heard even if the motion
in truth had been untimely and would not have extended time
for appeal); Harris Truck Lines, Inc. v. Cherry Meat Packers, Inc.,
371 U.S. 215, 217 (1962) (per curiam) (“In view of the obvious
great hardship to a party who relies upon the trial judge's
finding of ‘excusable neglect’ prior to the expiration of the
30-day period and then suffers reversal of the finding, it should
be given great deference by the reviewing court.”).
    Our circuit took a “narrow view” of this doctrine; we said
it was “available only when there is a genuine ambiguity in the
rules to begin with, and the court resolves that ambiguity in
No. 11-3572                                                    13

the direction of permitting additional time to appeal.” Props.
Unlimited, Inc. Realtors v. Cendant Mobility Servs., 384 F.3d 917,
922 (7th Cir. 2004) (emphasis added). In that limited situation,
the party relying on the judicial pronouncement had the
equities on his side.
    But the Supreme Court brought an end to the unique-
circumstances doctrine in Bowles v. Russell, 551 U.S. 205 (2007),
overruling Thompson and Harris Truck Lines: “Because this
Court has no authority to create equitable exceptions to
jurisdictional requirements,” the Court explained, “use of the
‘unique circumstances’ doctrine is illegitimate.” Id. at 214. So
even if Satkar could show the kind of reliance that the doctrine
required, an extension of time is legally unavailable on this
ground.
   Moreover, Satkar hasn’t shown that it actually relied on
what the district court said. It’s undisputed that Satkar knew
the court had entered a Rule 54(b) final judgment on
September 21, so it cannot claim to have been genuinely
confused when the judge misstated the record a week later.
When the judge invited a request for a Rule 54(b) finding on
September 27—mistakenly, as Satkar admits it knew at the
time—Satkar’s counsel did nothing to correct the court’s
misapprehension or otherwise clear up the confusion. The
appeal clock was already running, but Satkar let the deadline
pass, waiting until after the next status conference to move for
an extension of time and blaming its own neglect on confusion
supposedly created by the judge.
   That’s not excusable neglect; it is instead an attempt to seek
refuge in a momentary memory lapse by a busy judge juggling
14                                                         No. 11-3572

a heavy caseload. Satkar points out that waiting until after the
appeal deadline has passed to request an extension is not
automatically a bar to appeal. That’s true. Rule 4(a)(5) explic-
itly contemplates a motion for extension of time after the 30-
day period has run. And the extension rule is not confined to
“circumstances beyond the control of the filer.” Prizevoits,
76 F.3d at 134 (quotation marks omitted) (explaining that
“plausible misinterpretations” and “‘confusion’ concerning the
scope of the applicable rule” can constitute excusable neglect
in appropriate cases). But an extension of time requires a
reason, not just a request for a favorable exercise of discretion.
The rule requires excusable neglect, after all—not just plain
neglect—and Satkar offered no basis for an extension other
than the judge’s mistaken September 27 comment.
    Because the district court granted an extension of time
based on an overruled legal doctrine, and the record supports
no other basis for a finding of excusable neglect, Satkar’s notice
of appeal was untimely. The appeal must be dismissed for lack
of jurisdiction.2
                                                   APPEAL DISMISSED.




2
 The Illinois Supreme Court issued an important decision on the scope of
the Anti-SLAPP Act after the district court entered judgment in this case.
See Sandholm v. Kuecker, 962 N.E.2d 418 (Ill. 2012). We express no opinion
on the merits.